Citation Nr: 1039575	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a 
left leg laceration, including a scar immediately below the 
patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which confirmed 
and continued the 10 percent rating for the residuals of a left 
leg laceration, including a scar immediately below the Veteran's 
patella.

In his October 2009 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law Judge 
of the Board, also more commonly referred to as a Travel Board 
hearing.  He subsequently withdrew this hearing request, however, 
in a statement in support of claim (VA Form 21-4138) received in 
August 2010.  38 C.F.R. § 20.704(e) (2009).

In October 2010, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the report of a December 2006 VA compensation 
examination, the residual scar on the Veteran's left leg is just 
below his knee (patella) and measures 5 cm from side to side at 
the distal edge.  It was painful to palpitation, but there was no 
associated limitation of motion or function of the knee.

2.  The report of the more recent May 2008 VA compensation 
examination indicates this scar is 2 inches in length and 1.5 
inches at its widest point.  It again was painful, however, as 
the prior December 2006 VA examiner had determined, there was no 
indication of associated limitation of motion or function of the 
knee.

3.  The May 2008 VA examiner also determined there was no 
adherence to underlying tissue, no underlying soft tissue damage, 
and no skin ulceration or breakdown over the scar.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for 
the residuals of the left leg laceration, including this scar 
immediately below the patella.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, Diagnostic Codes (DCs) 
7801-7805 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.



The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the lower Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October and 
December 2006, August 2007 and April 2008.  The October and 
December 2006 letters were sent prior to initially adjudicating 
his claim in January 2007, the preferred sequence.  And even the 
more recent August 2007 and April 2008 letters were sent prior to 
readjudicating his claim in the June 2008 decision that formed 
the basis of this appeal.  The letters, especially in 
combination, informed him of the type of evidence required to 
substantiate his claim for a higher rating for his disability and 
of his and VA's respective responsibilities in obtaining this 
supporting evidence.  The letters also complied with Dingess by 
discussing the disability rating and downstream effective date 
elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, private 
treatment records and arranged for VA compensation examinations 
December 2006 and May 2008 to assess and then reassess the 
severity of his disability.  Since there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
determining the severity of this disability, yet another 
examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements.  38 U.S.C.A. § 
5103A.  

II.  Entitlement to a Rating Higher than 10 Percent for the 
Residuals of the Left Leg Laceration, Including a Scar 
Immediately Below the Patella

Concerning this claim, the Veteran did not appeal the 
noncompensable (i.e., 0 percent) rating that was initially 
assigned for this disability in a much earlier RO decision and 
made effective as of March 1963.  So the present level of 
disability due to this condition is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court has held that, in determining the present level 
of disability for any increased-evaluation claim, the Board must 
consider whether to "stage" the rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods in 
which the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year before 
the claim for a higher rating was filed until VA makes a final 
decision on the claim.  See Hart, supra; See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2)

Since it primarily involves a scar as a residual of a laceration, 
the 10 percent for this disability is under 38 C.F.R. § 4.118, DC 
7804.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if it is supported by explanation and evidence).  
Any change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The schedular criteria by which skin disorders are rated, 
including residual scars, were revised effective October 23, 
2008, so that the rating criteria more clearly reflect VA 
policies.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  
Under the current regulations, DC 7805 is evaluated by reference 
to DCs 7800, 7801, 7802, and 7804 (2010).  Similarly, under the 
former regulations, DC 7805 was also evaluated by reference to 
limitation of function of the affected part, which, here, is the 
Veteran's left knee (patella) near where the scar is situated.  
38 C.F.R. § 4.118 (2008).

Under the former regulations, a compensable disability rating is 
warranted for a scar that is deep or that causes limited motion 
in an area or areas exceeding 6 square inches (39 square 
centimeters) (DC 7801); for a superficial scar that does not 
cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater (DC 7802); for an unstable, 
superficial scar (DC 7803); for a superficial scar that is 
painful on examination (DC 7804).  38 C.F.R. § 4.118 (2008).

Quite significantly, the October 2008 revisions do not appear to 
effect any substantive changes to Diagnostic Codes 7801-7805, 
such that would make them applicable to the Veteran's disability 
and in turn provide grounds for assigning a higher rating.  
Indeed, although DC 7803 was removed from the rating schedule 
by the October 2008 revisions, there simply is no medical 
evidence of record suggesting his scar ever has been unstable.  
Rather, the both VA examiners from December 2006 and May 2008 
found no instability of the scar.  And while DC 7800 was also 
affected by the changes, that DC similarly is inapplicable under 
the prior or current regulations since it deals, instead, with 
disfigurement and scars of the head, face or neck - so not, as 
here, on or near the knee.  Id.  Consequently, there is no need 
to assess which version of the regulations is more favorable to 
him.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

The December 2006 VA examination report states the general 
location of the scar on the Veteran's left leg is on the distal 
end of his knee.  The examiner also stated the scar was arch 
shaped, 5 cm from side to side at the distal edge, which is the 
widest part of the arch.  Additionally, the examiner described 
the "legs" of the arch on the Veteran's left leg.  The right 
side, or "leg", of the arch is 5 cm long and 1 cm at the widest 
part.  The left "leg" is 3.5 cm long and 0.5 cm at the widest 
part.  Upon physical examination, the examiner determined the 
scar was painful on palpitation (so to touch).  Further, the 
examiner noted the left knee was swollen and the proximal edge of 
the scar was in the swollen area.  However, the examiner 
then clarified that the scar did not limit the Veteran's range of 
motion in his knee or cause any associated loss of function.  
There also was no indication of adherence to underlying tissue or 
damage to the underlying tissue.  

According to the report of the more recent May 2008 VA 
compensation examination, this scar is 1.5 inches wide and 2 
inches long, so seemingly somewhat longer and wider than the 
prior December 2006 VA examiner noted.  However, the May 2008 VA 
examiner, like the December 2006 VA examiner, determined the scar 
was painful on palpitation.  But also similarly, the May 2008 VA 
examiner observed the scar does not limit the Veteran's range of 
motion in his left knee or cause or involve any associated loss 
of function.  Moreover, there still was no indication of 
adherence to underlying tissue or damage to the underlying 
tissue.  

So, ultimately, these VA examiner's findings and conclusions 
regarding the severity of the disability are nearly identical - 
hence, very consistent.  It therefore stands to reason their 
findings and conclusions are reliable and give a true depiction 
or indication of this disability's severity.

The Board also sees the Veteran submitted private medical records 
concerning his evaluation and treatment at St. Vincent's Medical 
Center in Jacksonville, Florida, from May 2007 to May 2008.  As 
well, he submitted additional private medical records from May to 
June 2006 for orthopedic treatment he received from Dr. G.K, and 
records from his neurologist, Dr. A.D., from December 2004.  
There are also VA outpatient treatment records from September 
2004 to December 2009.  However, these VA and private medical 
records do not show any treatment or complaints specifically 
concerning the scar on his left leg or regarding any other 
residuals associated with or part and parcel of his service-
connected disability.  That is to say, these other VA and private 
records are irrelevant to this condition's severity - which is 
the determinative issue in this appeal.

So the objective findings from both the December 2006 and May 
2008 VA examinations do not indicate the scar is deep, since the 
examiners each assessed the scar as level without adherence or 
damage to the underlying tissue.  Indeed, Note (1) of DC 7801 
instructs that a deep scar is one associated with underlying 
soft tissue damage.  Here, there is no evidence of underlying 
soft tissue damage near the left knee in the area underneath the 
scar.  But, even assuming, but not conceding, for the sake of 
argument, that the scar is deep, then the area of the scar is 
still much smaller than the 39 square centimeters required for a 
compensable rating under DC 7801.  Further, since the scar 
actually appears to be a superficial scar, the Veteran also 
cannot meet the far greater surface area requirement of 929 
square centimeters for a compensable rating under DC 7802.  And 
he clearly only has one painful scar, not three or four that are 
unstable or painful, as required for a rating of 20 percent under 
DC 7804.

Accordingly, the Board finds that the probative medical and other 
evidence of record simply does not support a rating higher than 
10 percent for this disability under any applicable DC.  
38 C.F.R. § 4.118, DCs 7800-7805.  His condition has never been 
more than 10-percent disabling since one year prior to filing his 
current claim for a higher rating, so there is no basis to 
"stage" this rating under Hart, either.

Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence suggesting this 
disability has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his 10 percent 
schedular rating.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated this, noting the disability rating, itself, is 
recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, 
on an outpatient basis, not instead as an inpatient, much less 
frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 
16, 1996).


ORDER

The claim for a rating higher than 10 percent for this disability 
is denied.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


